Title: Robert Patterson to Thomas Jefferson, 24 November 1815
From: Patterson, Robert
To: Jefferson, Thomas


          
            Sir
             Nov. 24. 15
          
          The Author of this Synopsis (formerly Secretary of Congress) desires me to send you, by this opportunity, a copy of the work, of which he begs your acceptance; & Requests that you would please to favour him with your remarks on the same
          
            I am, Sir, most respectfully, your obedt servt
            Rt Patterson
          
        